EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended January 22, 2010 January 22, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -4.4% -5.4% -5.4% Class B Units -4.4% -5.4% -5.4% Legacy 1 Class Units -4.3% -5.2% -5.2% Legacy 2 Class Units -4.3% -5.3% -5.3% GAM 1 Class Units -4.1% -5.8% -5.8% GAM 2 Class Units -4.1% -5.8% -5.8% GAM 3 Class Units -4.1% -5.9% -5.9% S&P 500 Total Return Index2 -3.9% -2.0% -2.0% Barclays Capital U.S. Long Government Index2 1.0% 2.4% 2.4% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Sugar Increase Tight supplies from Brazil and ongoing elevated demand from Asia Lean Hogs Increase Strong U.S. dollar and selling pressure from large commodity funds Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies Sector/Market Price Action Cause U.S. Dollar and Japanese Yen Increase Increased Chinese demand for safe-haven currencies Australian and New Zealand dollars Decrease Plans to tighten Chinese lending policies Euro Decrease Concerns about the economic stability of Greece and other smaller European Union nations Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy Sector/Market Price Action Cause Crude Oil Decrease Bearish demand forecasts prompted by reports showing a drop in U.S. crude oil production Natural Gas Increase Cold weather forecasts in the U.S. Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
